Case 1:14-cv-00851-JEB Document 99-1 Filed 09/24/20 Page 1 of 2




           EXHIBIT 1
                                                                 Case 1:14-cv-00851-JEB Document 99-1 Filed 09/24/20 Page 2 of 2
                                                                                                Medicare Appeals Dashboard
                                                                                Reporting Period: Through Quarter 3 of FY 2020 (June 30, 2020)
                                                                                                                   (Data in Appeals)

                                                                                                                                                                                                     Most Recent 6 Quarters
                                                                                                       Fiscal Year                                                                     FY 2020                                    FY 2019
             Level 3 - OMHA                                   FY 2020          FY 2019            FY 2018          FY 2017             FY 2016           FY 2015           Qtr3        Qtr2          Qtr1           Qtr4            Qtr3          Qtr2
Beginning Workload Balance                                       292,517          417,198            578,683            675,530           886,418           767,422      242,995      268,115        292,517        318,254        343,658       379,831
Receipts                                                          22,020           43,887             62,762            112,933           184,240           240,360        5,964        8,496          7,560         11,744          7,989        10,195
          RAC                                                           690              485              774             13,782             35,527           47,929          218          230            242            181             97              76
          non-RAC                                                  21,330           43,402             61,988             99,151            148,713          192,431        5,746        8,266          7,318         11,563           7,892        10,119
Appeals Removed                                                 (113,245)        (168,568)          (224,247)          (209,780)         (395,128)         (121,364)     (47,667)     (33,616)       (31,962)       (37,481)       (33,393)       (46,368)
     OMHA Dispositions                                            (94,209)        (119,848)            (92,113)           (82,240)          (87,123)          (78,881)     (35,660)     (30,269)       (28,280)       (26,301)       (29,570)      (31,490)
          RAC                                                     (11,840)         (15,708)            (24,690)          (26,054)           (33,511)          (15,586)     (3,883)      (4,077)        (3,880)         (3,707)        (4,434)       (4,021)
          non-RAC                                                 (82,369)        (104,140)            (67,423)          (56,186)           (53,612)          (63,295)    (31,777)     (26,192)       (24,400)        (22,594)       (25,136)      (27,469)
                                                          7
          Settlement Conference Facilitation (non-add)             (5,305)         (14,021)            (57,097)           (3,208)                                          (5,260)         (29)             (16)         (129)        (4,243)       (2,860)
     Appeals combined for efficiency                              (17,157)         (25,339)            (29,248)          (10,426)           (59,375)                      (11,834)      (2,303)        (3,020)         (3,796)          215         (8,065)
     QIC demo - remands for resolution                             (1,861)         (14,243)            (20,175)          (22,505)            (2,387)                         (165)      (1,040)          (656)         (4,168)        (3,176)       (5,888)
     Serial Claims Initaitive                                            (7)        (3,076)             (2,574)                                                                (5)          (2)               0          (961)          (579)         (746)
     Low Volume Appeals                                                  (5)        (5,784)            (20,817)                                                                (3)          (1)              (1)       (2,231)          (282)         (174)
     Hospital Settlements                                                (6)          (278)             (2,223)          (91,401)          (246,243)          (42,483)            0         (1)              (5)           (24)           (1)            (5)
                                                      7
     Inpatient Rehab Facility Settlements (non-add)                (1,323)                (6)                                                                                (223)        (640)          (460)              (6)
Net Pending Receipt Increase / (Decrease)                        (91,225)        (124,681)          (161,485)           (96,847)         (210,888)          118,996      (41,703)     (25,120)       (24,402)       (25,737)       (25,404)      (36,173)
Ending Workload (pending appeals)                                201,292          292,517            417,198            578,683           675,530           886,418      201,292      242,995        268,115        292,517        318,254       343,658
1/ FY20 Qtr.3 includes the majority of appeals received through June 30, 2020.
2/ Receipts and dispositions have been updated due to appeal adjustments such as combinations, deletions, and/or corrections.
3/ Receipts exclude reopened appeals but include appeals involved in CMS Hospital Settlements.
4/ The number of appeals adjudicated each fiscal year reflects receipts from multiple fiscal years.
5/ Dispositions exclude remands.
6/ OMHA Dispositions reflect appeals removed by all types of adjudicators.
7/ Starting in FY19, Settlement Conference Facilitation and Inpatient Rehab Facility Settlement counts are non-adds to avoid double counting (included in OMHA Dispositions at a 1:1 ratio). Both counts reflect appeals closed (vs settled).
8/ FY15 through FY18 reflect changes in methodology to include combined appeals. Discrepancies between Level 2 and Level 3 RAC receipts are largely attributable to these changes in methodology.
9/ Appeals combined for efficiency result in one disposition for a group of combined appeals. This line accounts for the remainder of received appeals that were combined into single appeals within disposition counts.
10/ Initiative dispositions not reflected separately within the table are counted in "OMHA Dispositions" (as 1 disposition if multiple appeals were combined), and "Received appeals combined for efficiency" (remainder of groups of appeals combined for
efficient disposition).
11/ OMHA combines appeals to improve the efficiency of our ALJs.
